TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 12, 2016



                                     NO. 03-15-00153-CR


                                 The State of Texas, Appellant

                                                v.

                               Frances Anita Robinson, Appellee




         APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBETON AND BOURLAND
       REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the district court’s order.

Therefore, the Court reverses the district court’s order and remands the case for further

proceedings consistent with this opinion. The appellee shall pay all costs relating to this appeal,

both in this Court and the court below.